DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed August 26, 2022.  Claims 19-36 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant contends that Gillenson does not disclose updating a user profile associated with said payment account number with information indicating that the user made the purchase transaction with a merchant based on at least a portion of the information associated with the selected check-in option.  And further goes to say that Gillenson’s teaching is limited to information used before a purchase completes and information that is a result of redemption activity.  Gillenson, though does indeed teach updating a user profile associated with said payment account number with information indicating that the user made the purchase transaction with a merchant based on at least a portion of the information associated with the selected check-in option (Gillenson: Figure 1A – 127 Enter your: Facebook login & password (check-in options), check here to send to social network: Activity, how much you saved (what will be updated to your social network profile)), paragraph [0080] discloses "John Smith just saved $35 at Best Buy using his Visa card", which transmitted message will be a direct result of the redemption activity acknowledgement from the authorizing system, Figure 2 - consumer opts in– incentive rewards system allows their mobile device to be visible in relationship to participating stores (this check in must happen before an offer/incentive occurs and a transaction happens)).  Gillenson thereby teaches the claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramalingam et al (US 2011/0238517 A1) in view of Gillenson et al (US 2010/0250356 A1).  

Regarding claim 1, Ramalingam discloses a method, comprising: 
receiving a selection of a check-in option (Ramalingam: paragraph [0047] discloses where for other merchants that the user 102 associates with an even lower level of trust, the user 102 may require more than one click such as entry of a password and login (selection of a check-in option) before the mobile device 104 is enabled to complete a transaction with the merchant 106, Figure 6 illustrates login (check-in option) to merchant 606); 
receiving, by a server, a payment account number and information associated with said selected check-in option as part of a purchase transaction (Ramalingam: Figure 6 illustrates share information about the device user with the merchant 608, user ID 614 (account number), communicating information associated with said selected check-in option - information is shared after the user has logged into the merchant, therefore that information is associated with the login (or selected check-in option)).
Ramalingam does not expressly disclose updating a user profile associated with said payment account number with information indicating that the user made the purchase transaction with a merchant based on at least a portion of the information associated with the selected check-in option.  Gillenson discloses updating a user profile associated with said payment account number with information indicating that the user made the purchase transaction with a merchant based on at least a portion of the information associated with the selected check-in option (Gillenson: Figure 1A – 127 Enter your: Facebook login & password (check-in options), check here to send to social network: Activity, how much you saved (what will be updated to your social network profile)), paragraph [0080] discloses "John Smith just saved $35 at Best Buy using his Visa card", which transmitted message will be a direct result of the redemption activity acknowledgement from the authorizing system, Figure 2 - consumer opts in– incentive rewards system allows their mobile device to be visible in relationship to participating stores (this check in must happen before an offer/incentive occurs and a transaction happens)).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Ramalingam to have included updating a user profile associated with said payment account number with information indicating that the user made the purchase transaction with a merchant based on at least a portion of the information associated with the selected check-in option, as taught by Gillenson because it would allow for mass distribution of promotions (Gillenson: paragraph [0019]).

Regarding claim 20, Ramalingam and Gillenson teach or suggest all the limitations of claim 91 as noted above.  Ramalingam further discloses wherein the receiving by a server includes receiving identification information of the merchant (Ramalingam: paragraph [0042] discloses where The authentication module 128 may similarly authenticate the identity of merchants 106).

Regarding claim 21, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Ramalingam  further discloses wherein the receiving by a server includes receiving the payment account number and information associated with the selected check-in option from an RF-based communications device on a payment device (Ramalingam: paragraph [0030] discloses the direct communication link 120 may be implemented by radio transmissions (e.g., IEEE 802.11, Bluetooth), infrared signals, radio frequency identification (RFID), magnetism (e.g., magnetic strips such as used on credit cards), display of a code on the device 104 to a human operator or to a scanning device at the merchant 106, and/or any other method of directly passing information between the mobile device 104 and the merchant 106).

Regarding claim 22, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Gillenson further discloses wherein the receiving by a server includes receiving the payment account number and information associated with the selected check-in option from a communications device on a payment device, and the communications device provides an electromagnetic signal (Gillenson: paragraph [0119] discloses where transmission media may include or convey acoustic waves, light waves and electromagnetic emissions, such as those generated during radio frequency (RF) and infrared (IR) data communications).

Regarding claim 23, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Ramalingam  further discloses wherein the receiving by a server includes receiving the payment account number and information associated with the selected check-in option from a communications device on a payment device, and the communications device comprises a dynamic magnetic stripe communications device (Ramalingam: paragraph [0030] discloses where the direct communication link 120 may be implemented by radio transmissions (e.g., IEEE 802.11, Bluetooth), infrared signals, radio frequency identification (RFID), magnetism (e.g., magnetic strips such as used on credit cards), display of a code on the device 104 to a human operator or to a scanning device at the merchant 106, and/or any other method of directly passing information between the mobile device 104 and the merchant 106).

Regarding claim 24, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Ramalingam further discloses wherein the server is a routing server (Ramalingam: Figure 3).

Regarding claim 25, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Ramalingam further discloses wherein the receiving a selection of a check-in option includes receiving the selection by a merchant terminal (Ramalingam: Figure 6 - 608 share information with the merchant).

Regarding claim 26, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Ramalingam further discloses wherein the receiving a selection of a check-in option includes receiving the selection, by a merchant terminal, from a mobile telephonic device (Ramalingam: Figure 2 illustrates mobile device - transaction module 212).

Regarding claim 27, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Ramalingam further discloses wherein the updating a user profile includes updating information stored on a remote server (Ramalingam: Figure 1 illustrates user information 122, Figure 4 illustrates user information - user profile 404).

Regarding claim 28, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Gillenson further discloses providing at least a portion of the user profile as at least a portion of a webpage (Gillenson: paragraph [0158] discloses where thus when a reward member 1 is seen as purchasing something at the other site and obtaining the benefit of a coupon or discount the other members of the social networking website will be advised of the action).

Regarding claim 29, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Gillenson further discloses updating said user profile with a total amount of the purchase transaction (Gillenson: paragraph [0159] discloses where the information transmitted to the social network site may contain information about the particular transaction, the merchant involved, the location of the merchant or entity, the amount of the reward and other information that the reward member 1 perceives will be of interest to other within the social network).

Regarding claim 30, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Ramalingam further discloses wherein said authorization is provided by a remote server (Ramalingam: Figure 1 illustrates authentication module 128 on server 118, paragraph [0042] and Figure 3 disclose where authorization may involve handshaking or other verification between, for example, the authentication module 128 of the server(s) 118 and the security module 214 of the mobile device 104).

Regarding claim 31, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Gillenson further discloses wherein said updating is provided by a remote server (Gillenson: paragraph [0159] discloses where the information transmitted to the social network site may contain information about the particular transaction, the merchant involved, the location of the merchant or entity, the amount of the reward and other information that the reward member 1 perceives will be of interest to other within the social network).

Regarding claim 32, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Gillenson further discloses wherein the updating is performed by a networked entity (Gillenson: Figure 2 - customer opts in (check-in option), paragraph [0063] discloses where Through this same link, wireless network providers can provide third parties with the identity and location information that the network provider is (or will be) required to monitor thus permitting the third parties to identify a network user and track that user's every movement).


Claims 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramalingam et al (US 2011/0238517 A1) in view of Gillenson et al (US 2010/0250356 A1), and further in view of Fischer (US 20120185382 A1).  


Regarding claim 33, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  The combination of Ramalingam and Gillenson does not disclose parsing the payment account number and information associated with the selected check-in option.  However, Fischer teaches parsing the payment account number and information associated with the selected check-in option (Fischer: paragraph [0008] discloses a web server for receiving a URL request from the user, a Grammatical Monitory Request Management System (GMRMS) for parsing the URL into a payment request by extracting payment, invoice, user and merchant information as applicable).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Ramalingam and Gillenson, in the apparatus and method for parsing the payment account number and information associated with the selected check-in option, as taught by Fischer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would create increased accuracy in payment processing (Fischer: paragraph [0006]).  

Regarding claim 34, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  The combination of Ramalingam and Gillenson does not disclose parsing the payment account number and information associated with the selected check-in option; providing a portion of the parsed information to at least one networked entity via a network.  However, Fischer teaches: 
parsing the payment account number and information associated with the selected check-in option (Fischer: paragraph [0008] discloses a web server for receiving a URL request from the user, a Grammatical Monitory Request Management System (GMRMS) for parsing the URL into a payment request by extracting payment, invoice, user and merchant information as applicable);
providing a portion of the parsed information to at least one networked entity via a network (Fischer: paragraph [0008] discloses executing a payment responsive to user entry of credit card or other data).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Ramalingam and Gillenson, in the apparatus and method for parsing the payment account number and information associated with the selected check-in option; providing a portion of the parsed information to at least one networked entity via a network, as taught by Fischer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would create increased accuracy in payment processing (Fischer: paragraph [0006]).  

Regarding claim 35, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  Gillenson further discloses wherein the updating a user profile is performed by the at least one networked entity (Gillenson: Figure 2 illustrates - customer opts in (check-in option), paragraph [0063] discloses where Through this same link, wireless network providers can provide third parties with the identity and location information that the network provider is (or will be) required to monitor thus permitting the third parties to identify a network user and track that user's every movement).  The combination of Ramalingam and Gillenson does not disclose parsing the payment account number and information associated with the selected check-in option; providing a portion of the parsed information to at least one networked entity via a network.  However, Fischer teaches: 
parsing the payment account number and information associated with the selected check-in option (Fischer: paragraph [0008] discloses a web server for receiving a URL request from the user, a Grammatical Monitory Request Management System (GMRMS) for parsing the URL into a payment request by extracting payment, invoice, user and merchant information as applicable);
providing a portion of the parsed information to at least one networked entity via a network (Fischer: paragraph [0008] discloses executing a payment responsive to user entry of credit card or other data).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Ramalingam and Gillenson, in the apparatus and method for parsing the payment account number and information associated with the selected check-in option; providing a portion of the parsed information to at least one networked entity via a network, as taught by Fischer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would create increased accuracy in payment processing (Fischer: paragraph [0006]).  

Regarding claim 36, Ramalingam and Gillenson teach or suggest all the limitations of claim 19 as noted above.  The combination of Ramalingam and Gillenson does not disclose parsing the payment account number and information associated with the selected check-in option; providing, by the server, a portion of the parsed information to at least one networked entity via a network, wherein the server is a remote server of a card issuer.  However, Fischer teaches: 
parsing the payment account number and information associated with the selected check-in option (Fischer: paragraph [0008] discloses a web server for receiving a URL request from the user, a Grammatical Monitory Request Management System (GMRMS) for parsing the URL into a payment request by extracting payment, invoice, user and merchant information as applicable);
providing, by the server, a portion of the parsed information to at least one networked entity via a network, wherein the server is a remote server of a card issuer (Fischer: Figure 6).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Ramalingam and Gillenson, in the apparatus and method for parsing the payment account number and information associated with the selected check-in option; providing, by the server, a portion of the parsed information to at least one networked entity via a network, wherein the server is a remote server of a card issuer, as taught by Fischer since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would create increased accuracy in payment processing (Fischer: paragraph [0006]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625